ACCEPTED
                                                                      04-15-00605-CV
                                                          FOURTH COURT OF APPEALS
                                                               SAN ANTONIO, TEXAS
                                                                 9/28/2015 4:23:11 PM
               04-15-00605-CV                                          KEITH HOTTLE
                                                                               CLERK

              No. 2015-CI-10992

         No. 4-15-_______________-CV                 FILED IN
                                              4th COURT OF APPEALS
                                               SAN ANTONIO, TEXAS
                                              09/28/2015 4:23:11 PM
                  IN THE                          KEITH E. HOTTLE
                                                       Clerk




            COURT OF APPEALS



                 FOR THE



FOURTH COURT OF APPEALS DISTRICT OF TEXAS



           SAN ANTONIO, TEXAS

   ______________________________________

           GEORGE B. DOMBART,

                                  Appellant

                     v.

   MARCI MADLA and BRANDON BRIGANCE,

                                  Appellees

   ______________________________________

 APPELLANT’S MOTION FOR EXTENSION OF TIME

   TO FILE NOTICE OF ACCELERATED APPEAL

   ______________________________________
TO THE HONORABLE COURT OF APPEALS:

          Now Comes GEORGE B. DOMBART, Appellant in the above-styled and numbered

cause, filing this his Motion for Extension of Time to Notice of Accelerated Appeal, pursuant

to Rules 10.5(b) and 26.3, TEXAS RULES OF APPELLATE PROCEDURE , and as cause for same,

would respectfully show the Court the following:

                                                                  I.

          On September 1, 2015, the 73 rd Judicial District Court of Bexar County, Texas, signed

an appealable order in Cause No. 2015-CI-10992, styled Marci Madla and Brandon Brigance,

Plaintiffs, v. George B. Dombart, Defendant.

                                                                 II.

          Appellant’s Notice of Accelerated Appeal was originally due to be filed in the trial court

on September 21, 2015.

                                                                 III.

          Appellant filed in the trial court his Notice of Accelerated Appeal on September 28, 2015,

which was within 15 days of the date the Notice was originally due to be filed. A copy of that

Notice is attached to this motion.

                                                                 IV.

          The Notice of Accelerated Appeal was not timely filed because of Defendant’s counsel

being out of his office for an extensive period of time due to a death in his family and a mistaken

belief that the time for filing an appeal to the trial court’s Order was thirty days instead of twenty

days. Appellant’s failure to timely file the Notice of Accelerated Appeal was not deliberate or

intentional, but was the result of inadvertence, mistake, or mischance.




AP PE LL AN T’S M O TIO N F O R E XTE N SIO N O F TIM E T O F IL E N O TIC E O F AC C E LE R ATE D A PP E AL   P AG E 2
                                                                 V.

          As shown by the attached certificate of conference, Appellant’s attorney conferred with

counsel for Appellees, and Appellees do not agree with this motion to extend time.

          WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this

Court grant him an extension of time to file his Notice of Accelerated Appeal under Rule 26.3,

T EXAS R ULES OF A PPELLATE P ROCEDURE. Appellant additionally prays for any other and

further relief to which he may be entitled.

                                                              Respectfully submitted,

                                                              GOLDEN LAW, P.C.
                                                              Pacific Plaza, Suite 611
                                                              14100 San Pedro Avenue
                                                              San Antonio, TX 78232-4363
                                                              (210) 495-0900
                                                              (210) 495-0997 (fax)
                                                              golden@goldenlaw.net

                                                                          /S/
                                                              By: _________________________________
                                                                    Robert E. Golden
                                                                    Texas Bar No. 08085560

                                                              ATTORNEYS FOR PLAINTIFF




                                    CERTIFICATE OF CONFERENCE

      I hereby certify that the undersigned, as attorney for Appellant, conferred with counsel
for Appellees, and Appellees oppose this motion to extend time.

                                                                               /S/
                                                                        _________________________________
                                                                        Robert E. Golden




AP PE LL AN T’S M O TIO N F O R E XTE N SIO N O F TIM E T O F IL E N O TIC E O F AC C E LE R ATE D A PP E AL   P AG E 3
EXHIBIT A
                                          No. 2015-CI-10992

MARCI MADLA and BRANDON                            §          IN THE DISTRICT COURT
BRIGANCE,                                          §
     Plaintiffs                                    §
                                                   §
v.                                                 §          407th JUDICIAL DISTRICT
                                                   §
GEORGE B. DOMBART,                                 §
    Defendant                                      §          BEXAR COUNTY, TEXAS

                  DEFENDANT’S NOTICE OF ACCELERATED APPEAL

TO THE CLERK OF THE COURT:

          Now Comes GEORGE B. DOMBART, Defendant in the above-styled and numbered

cause, gives notice of his intent to appeal the trial court’s order rendered on September 1, 2015

by accelerated appeal. This accelerated appeal is taken to the Fourth Court of Appeals in San

Antonio, Texas, filing this his Notice of Appeal herein and, in accordance with Rules 25, 26,

and 28, TEXAS RULES OF APPELLATE PROCEDURE , would respectfully show the following:

          1.        The trial court that signed the Temporary Restraining Order and Injunction was
                    the 73rd Judicial District Court of Bexar County, Texas.

          2.        The Temporary Restraining Order and Injunction was signed on September 1,
                    2015.

          3.        Plaintiff desires to appeal this Temporary Injunction Order of the Court.

          4.        This appeal is taken to the Fourth Court of Appeals in San Antonio, Texas.

          5.        The party filing this notice is GEORGE B. DOMBART, Defendant herein.

          FILED this 28th day of September, 2015.




P LAIN TIF F’S N O TIC E O F AP PE AL                                                      P AG E 1
                                                Respectfully submitted,

                                                GOLDEN LAW, P.C.
                                                Pacific Plaza, Suite 611
                                                14100 San Pedro Avenue
                                                San Antonio, TX 78232-4363
                                                (210) 495-0900
                                                (210) 495-0997 (fax)

                                                            /S/
                                                By: _________________________________
                                                      Robert E. Golden
                                                      Texas Bar No. 08085560

                                                ATTORNEY FOR DEFENDANT




                                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was delivered
by first class United States mail, facsimile transmission and/or electronic transmission to
Rashin Mazaheri, 111 Soledad, Suite 110, San Antonio, Texas 78205 on the 28th day of
September, 2015.

                                                             /S/
                                                      ________________________________
                                                      Robert E. Golden




P LAIN TIF F’S N O TIC E O F AP PE AL                                                 P AG E 2